                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 SHAWN W. MCDIFFETT,

                Plaintiff,

                v.                                                  Case No. 17-3037-JAR-JPO

 CHARLES NANCE, et al.,

                Defendants.


                                       ORDER TO SHOW CAUSE

        Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff

previously notified the Court that he would be transferred to federal custody sometime after

March 1, 2019.1 On February 14, 2019, the Court entered an Order directing Plaintiff to notify

the Court through a proper notice of change of address as soon as he was transferred to a federal

facility.2 On February 27, 2019, Defendants filed a Motion to Dismiss, or in the Alternative, for

Summary Judgment.3

        The website for the Bureau of Prisons (“BOP”) shows that Plaintiff is incarcerated at

Yazoo City Medium FCI in Yazoo City, Mississippi.4 Plaintiff has not provided the Court with a

notice of change of address, as directed by the Court in its February 14 Order. Plaintiff has also

failed to respond to Defendants’ pending Motion to Dismiss, or in the Alternative, for Summary

Judgment.



        1
            Doc. 54.
        2
            Doc. 55.
        3
            Doc. 58.
        4
           See https://www.bop.gov/inmateloc/ (last visited July 11, 2019). Yazzoo City Medium FCI is located at
2225 Haley Barbour Parkway, Yazoo City, MS 39194. See https://www.bop.gov/locations/institutions/yam/ (last
visited July 11, 2019).
       Responses to dispositive motions “must be filed and served within 21 days.”5 Local Rule

7.4(b) provides that absent a showing of excusable neglect, a party or attorney who does not

timely file a response brief waives the right to later file such a brief and that the court will decide

such motions as unopposed and usually grant them without further notice. Plaintiff is therefore

directed to good show cause, in writing, on or before August 9, 2019, why Defendants’ motion

should not be granted as unopposed. Plaintiff shall also file any response to Defendants’ motions

by August 9, 2019. If Plaintiff fails to respond to this order, or to file a response as directed, the

Court will consider Defendants’ motion as unopposed as described in D. Kan. Rule 7.4(b).

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff show good cause, in

writing, on or before August 9, 2019, why Defendants’ Motion to Dismiss, or in the Alternative,

for Summary Judgment (Doc. 58) should not be granted as unopposed. Plaintiff shall file any

response to Defendants’ motion by August 9, 2019. If Plaintiff fails to respond to this order, or

to file responses as directed, the Court will consider Defendants’ motion as unopposed as

described in D. Kan. Rule 7.4(b).

       The clerk is directed to mail this Order to Show Cause to Plaintiff’s current location

according to the BOP’s website.

       IT IS SO ORDERED.

       Dated: July 15, 2019

                                                       s/ Julie A. Robinson
                                                       JULIE A. ROBINSON
                                                       CHIEF UNITED STATES DISTRICT JUDGE




       5
           D. Kan. Rule 6.1(d)(2).




                                                   2
